UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2485



MARY ANNE BOLLING,

                                            Plaintiff - Appellant,

          versus


RUSSELL COUNTY DEPARTMENT OF SOCIAL SERVICES;
ROGER DUFF; LAURAL RASNICK; LINDA PRICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-95-103-A)


Submitted:   February 12, 1998         Decided:     February 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Anne Bolling, Appellant Pro Se. Kurt Joseph Pomrenke, ELLIOTT,
LAWSON & POMRENKE, Bristol, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion for summary judgment on her complaint filed under the

ADA1 and Title VII.2 We have reviewed the record and the district
court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Bolling v. Russell

County Dep't of Soc. Servs., No. CA-95-103-A (W.D. Va. Oct. 17,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




    1
      Americans with Disabilities Act, 42 U.S.C. §§ 12101 - 12213
(1994).
        2
         Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§§ 2000e - 2000e-17 (1994).

                                2